BLEIL, Justice,
concurring.
I agree with the majority opinion. However, because the question of whether there was an express representation in this case is a question about which appellate courts might legitimately differ, I believe further analysis is merited.
As indicated in the majority opinion, the word expressly is synonymous with explicitly and means without vagueness or ambiguity. Thus, we must determine whether the term rock means cocaine. Used as a noun, the term rock has many meanings including mass of stone, a piece of stone, foundation, and candy. Slang usage of the term includes other meanings, such as a piece of money, a dollar bill, a diamond, a gem and crack cocaine. See The Random House Dictionary of the English Language 1664 (2d ed. 1987). Jenkins’ expression that “this is some good rock” is capable of being understood in two or more senses and thus on its face this expression might be called ambiguous.1
In a sense almost any term or statement can be called ambiguous. Therefore the term or statement must be considered in the context in which it was used, together with the purpose for which the words were stated and the person to whom the statement was made.2 In other words, in determining whether a representation is express we must consider who said what, to whom and why. An in-context, common sense analysis should be used to determine whether a word or statement is ambiguous. Such an analysis here compels a conclusion that Jenkins expressly represented that he was delivering cocaine to the undercover agent.

. Out of context, the term rock has several meanings; in the present context it has but one. Whether we consider the term in or out of its context, then, is the inquiry that determines the answer to the question whether an express representation was made.


. See, e.g.. Chapter I, W. Empson, Seven Types of Ambiguity (3rd ed. 1953); see also C. Ogden & I. Richards, The Meaning of Meaning (8th ed. 1946). Ogden and Richards note that whenever a term is taken out of context it becomes a metaphor and may be in need of fresh definition. Id., at 111.